


Exhibit 10.18

Summary of Compensation Arrangements for Nonemployee Directors

        The Company's nonemployee directors are as follows: Donald G. Calder,
Robin S. Callahan, Paul J. Choquette, Jr., Peter L.A. Jamieson, Peter F. Krogh,
Stephen P. Munn, Anthony W. Ruggiero, Lawrence A. Sala, Eriberto R. Scocimara
and Magalen C. Webert. Mr. Munn was employed as an executive officer of the
Company, and he served as the Chairman of the Board of Directors, through
June 25, 2007 when he elected to retire as an employee and relinquished his
title as Chairman in connection with the appointment of Dave A. Roberts as
Chairman, President and Chief Executive Officer. Mr. Munn continues to serve as
a member of the Board of Directors and was appointed Lead Director effective
June 25, 2007. The Company agreed to pay Mr. Munn an annual retainer of $300,000
beginning July 1, 2007 for his continued service on the Board as Lead Director.

        For 2007, the annual fee paid to each nonemployee director other than
Mr. Munn was $35,000. In addition, a $5,000 annual attendance fee is paid to
each such nonemployee director who attends at least 75% of the aggregate of
(i) the total number of Board of Directors meetings which he or she is eligible
to attend, and (ii) all meetings of committees of the Board on which the
director serves. For 2007, each such nonemployee director attended at least 75%
of such meetings and received a $5,000 annual attendance fee.

        The Board has standing Executive, Audit, Compensation, Pension and
Benefits and Corporate Governance and Nominating Committees.

        The following table summarizes the compensation paid to Mr. Munn (both
for the period through June 25, 2007 when he served as an executive officer of
the Company and Chairman of the Board of Directors and as the Lead Director
thereafter) and each other non-employee director for his or her service to the
Board and its committees during 2007:

Director Compensation Table

 
 
  Name

 
  Fees Earned
or Paid in Cash
($)(1)
   
  Option Awards
($)(2)(3)
 
  All Other
Compensation
($)(4)
 
  Total
($)
 
    Donald G. Calder     $ 75,000       $ 44,482     $ 0     $ 119,482      
Robin S. Callahan     $ 75,000       $ 44,482     $ 0     $ 119,482       Paul
J. Choquette, Jr.     $ 70,000       $ 44,482     $ 0     $ 114,482       Peter
L.A. Jamieson     $ 65,000       $ 44,482     $ 0     $ 109,482       Peter F.
Krogh     $ 65,000       $ 44,482     $ 0     $ 109,482       Stephen P. Munn  
  $ 412,500 (5)     $ 222,410     $ 23,113     $ 658,023       Anthony W.
Ruggiero     $ 85,000       $ 44,482     $ 0     $ 129,482       Lawrence A.
Sala     $ 65,000       $ 44,482     $ 0     $ 109,482       Eriberto R.
Scocimara     $ 70,000       $ 44,482     $ 0     $ 119,482       Magalen C.
Webert     $ 52,500       $ 44,482     $ 0     $ 96,982  

(1)The following directors received a portion of their annual fee in Shares:
Mr. Choquette—372 Shares, Mr. Sala—186 Shares and Mrs. Webert—186 Shares.

(2)The value of the option awards shown in the table is equal to the expense
reported for financial reporting purposes in 2007 (before reflecting
forfeitures). Note 12 to the Company's consolidated financial statements
included in the 2007 Annual Report on Form 10-K contains more information about
the Company's accounting for stock-based compensation arrangements.

(3)The full grant date fair value of the option awards made on February 7, 2007
to the listed directors is as follows: Mr. Calder—$46,740,
Mrs. Callahan—$46,740, Mr. Choquette—$46,740, Mr. Jamieson—

--------------------------------------------------------------------------------



$46,740, Mr. Krogh—$46,740, Mr. Munn—$233,700, Mr. Ruggiero—$46,740,
Mr. Sala—$46,740, Mr. Scocimara—$46,740 and Mrs. Webert—$46,740. Note 12 to the
Company's consolidated financial statements included in the 2007 Annual Report
on Form 10-K contains more information about the Company's accounting for
stock-based compensation arrangements.

(4)Includes (i) $9,000 for Company matching contributions to the Company's
Employee Incentive Savings Plan, and (ii) $14,113 for reimbursement of financial
management fees.

(5)Mr. Munn was an executive officer of the Company through June 25, 2007. The
$412,500 represents base salary for his employment through June 25, 2007 of
$262,500 and a retainer of $150,000 for his service on the Board for the
remainder of 2007.

        In addition, on February 5, 2008, each nonemployee director other than
Mr. Munn received 1,805 restricted stock units (the "Units"). Each Unit was
valued at $33.25, which was equal to the closing market price of the Shares on
the date of grant. As soon as practicable following the termination of a
director's service on the Board, the Company will issue one Share for each Unit
credited to such director's account at the time of termination.

        Under the Deferred Compensation Plan for Nonemployee Directors, each
nonemployee director is entitled to defer up to 100% of his or her annual
retainer and meeting fees. Each participant can direct the "deemed investment"
of his or her account among the different investment funds offered by the
Company from time to time. Initially, the investment options include (i) a fixed
rate fund and (ii) Share equivalent units. All amounts held under the Deferred
Compensation Plan are 100% vested amounts credited to a participant's account
and generally will be paid or commence to be paid after the participant
terminates service as a director. At the participant's election, payments can be
made in a lump sum or in quarterly installments. Payments under the Deferred
Compensation Plan are made in cash from the Company's general assets. For the
period January 1, 2007 to December 31, 2007, the fixed rate fund accrued
interest at five and one-half percent (5.5%) per annum and the aggregate
interest accrued for all participants in the Deferred Compensation Plan was
$47,645.

--------------------------------------------------------------------------------


